Citation Nr: 0022956	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for instability of 
the first carpal metacarpal joint with valgus deformity of 
the first metacarpophalangeal joint and history of fracture 
of the mid shaft of the fourth metacarpal of the right hand, 
currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for instability of 
the first metacarpal joint with valgus deformity of the first 
metacarpophalangeal joint of the left hand, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1980 to November 
1988.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that established service connection for 
instability of the first carpal metacarpal joint with valgus 
deformity of the first metacarpophalangeal (MP) joint and 
history of fracture of the mid shaft of the fourth metacarpal 
of the right hand and assigned a noncompensable rating.  In 
that rating decision, the RO also established service 
connection for instability of the first metacarpal joint with 
valgus deformity of the first MP joint of the left hand and 
assigned a noncompensable rating.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In a March 1999 rating decision, the RO assigned a 10 percent 
rating for the right hand and a 10 percent rating for the 
left hand.

The veteran has not requested a hearing.



REMAND

As a preliminary matter, the Board finds that the claims for 
higher initial ratings are capable of substantiation and 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  However, the establishment of a plausible claim 
does not resolve the issue, it merely triggers VA's duty to 
assist.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1Vet. App. 90, 91-92 
(1990).  In this case, the Board finds that VA has a duty to 
assist the veteran.  Id.

In March 1999, the veteran reported that he felt that his 
July 1998 VA examination was inadequate because the examiner 
did not have the claims file available for review.  The Board 
notes that the examination report does not appear to have 
been made with the benefit of claims file review.  

The claims file should be available for review in connection 
with a VA compensation and pension examination.  The duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

According to a July 1998 VA examination report, residual 
impairments such as "gross instability" of the thumb joints, 
with limitation of extension, complaint of pain, and thumb 
joint deformities were found.  The examiner did not mention 
the service-connected right 4th metacarpal fracture, but did 
mention a Boutonniere deformity of the right little finger.  
X-rays did not show any arthritis.  The examiner "strongly 
recommended" further evaluation by a hand surgeon at VAMC 
Syracuse.  The record does not disclose whether such 
evaluation was conducted, but the Board notes that the 
veteran complained in March 1999 that he had been told he 
would be seen by a specialist, and was not.

The duty to assist requires further examination by a 
specialist, when recommended by VA's own physician.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

To insure that the disabilities in question are accurately 
rated, the Board requests that the recommended specialist's 
evaluation be obtained.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since February 1999.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
the veteran should be evaluated by a hand 
surgeon as recommended by the July 1998 
examiner.  If such specialist is not 
available, an appropriate examiner should 
be designated.  The examiner is asked to 
ascertain whether there is any impairment 
due to the service-connected right fourth 
metacarpal fracture.  The examiner is 
also asked to state whether the right 
little finger Boutonniere's deformity 
should be considered as part of the 
service-connected right hand disorder.  
If it is so related, the examiner is 
asked to describe what functional 
impairment is presented by the deformity.  
In addition, the left hand disability 
should be re-evaluated in terms of 
functional impairment.  All examination 
findings and opinions and conclusions 
should be set forth in detail.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.


5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law. 

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 



Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




